     Case: 1:17-md-02804 Doc #: 3640 Filed: 03/01/21 1 of 3. PageID #: 509901




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                 )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                            )
                                             )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                    )
“All Cases”                                  )
                                             )       DISCOVERY RULING NO. 14, PART 19
                                             )       REGARDING WALGREENS’
                                             )       PRIVILEGE CLAIMS



AGENDA ITEM 301


       During Track Three discovery, defendant Walgreens withheld production of certain

documents based on attorney-client privilege. Plaintiffs took issue with a number of those

decisions, and the parties engaged in a productive meet-and-confer process that narrowed the

number of disputed documents. Plaintiffs requested in camera review of eleven of the remaining

disputed documents. Walgreens agreed to downgrade the majority of these documents to “Not

Privileged” and submitted the remaining disputed documents to the Special Master for in camera

review. Both parties submitted a chart summarizing their arguments regarding each contested

document. Walgreens also submitted a letter brief detailing its arguments in support of privilege.

Having considered these submissions carefully, the Special Master now rules on the challenged

documents.




                                                 1
        Case: 1:17-md-02804 Doc #: 3640 Filed: 03/01/21 2 of 3. PageID #: 509902




      I.       Legal Standards.

           The Special Master has applied the legal standards and authorities set out in all prior

“Discovery Rulings No. 14, Part x,” and incorporates them by reference.1 See, e.g., Zigler v.

Allstate Ins. Co., 2007 WL 1087607 at *1 (N.D. Ohio Apr. 9, 2007) (a “communication is not

privileged simply because it is made by or to a person who happens to be an attorney. To be

privileged, the communication must have the primary purpose of soliciting legal, rather than

business, advice.”) (internal quotation marks and citations omitted, emphasis in original); see also

Fed. Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at *9 (E.D. Pa. Dec. 14, 2015) (“attorney-

client privilege does not apply . . . if the client seeks regulatory advice for a business purpose”).

Also, when asserting attorney-client privilege, “[t]he burden of establishing the existence of the

privilege rests with the person asserting it.” United States v. Dakota, 197 F.3d 821 at 825 (6th Cir.

2000). See also docket no. 3584 at 1 (“The burden is on the proponent to prove that the documents

are privileged; and to be privileged, the communication must have the primary purpose of

soliciting or receiving legal, as opposed to business, advice. That line is sometimes very difficult

to draw when . . . [a company] operates in a heavily regulated business and regulatory compliance

advice from in-house counsel is therefore part of [the company’s] day-to-day business

operations.”). “Claims of attorney-client privilege are ‘narrowly construed because [the privilege]

reduces the amount of information discoverable during the course of a lawsuit.’”               In re

Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v. Collins, 128 F.3d 313, 320 (6th Cir.

1997)).




1
    See, e.g., docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, and 1666.



                                                          2
    Case: 1:17-md-02804 Doc #: 3640 Filed: 03/01/21 3 of 3. PageID #: 509903




   II.       Rulings.


 EM00310592                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM06218603                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM06932581                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM06963043                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM06982800                        Privilege Claim Sustained (cover email)
                                   Redactions to Attachment (EM05982801) Sustained
 EM08756471                        Cover email previously produced (WAGMDL01175449)
                                   Redactions to Attachment (EM08756472) Overruled
 EM11809039                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM11851907                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM11871841                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM12298733                        Privilege Claim Voluntarily Downgraded to Not Privileged
 EM12298735                        Privilege Claim Voluntarily Downgraded to Not Privileged



   III.      Objections.

          Any party choosing to object to any aspect of this Ruling must do so on or before March

8, 2021.


          RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: March 1, 2021




                                                 3
